Citation Nr: 1629899	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  05-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from April 29, 2004.  

4.  Entitlement to an initial rating in excess of 10 percent for dysphagia.

5.  Entitlement to an initial rating in excess of 10 percent for aspiration pneumonia.

6.  Entitlement to an effective date prior to February 22, 2008 for grant of service connection for dysphagia.



REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1966 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision as to PTSD and a September 2011 rating decision as to dysphagia by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and an October 2013 rating decision as to aspiration pneumonia and bronchitis prepared by the RO in Reno, Nevada.  

Entitlement to a higher initial rating for PTSD was denied in a November 2008 Board decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a Memorandum Decision that set aside the portion of the November 2008 decision that denied entitlement to a higher initial rating for PTSD and remanded the matter for further proceedings.  The matter was remanded for additional development in May 2011, and a January 2012 supplemental statement of the case (SSOC) raised the PTSD rating to 70 percent effective April 29, 2004.  A July 2013 Board decision denied entitlement to a rating in excess of 30 percent for PTSD prior to April 29, 2004, and remanded the issue of entitlement to a rating in excess of 70 percent thereafter.  This Board decision also remanded the issue of entitlement to a higher initial disability rating for dysphagia.  The Board notes that a September 2014 SSOC was issued by the RO in Lincoln, Nebraska, indicating that the Lincoln RO has jurisdiction at this time.

Additionally, the Board acknowledges that the issues of entitlement to an evaluation in excess of 10 percent for left cranial nerve impairment, entitlement to an evaluation in excess of 10 percent for speech changes associated with the 10th cranial nerve, entitlement to an evaluation in excess of 20 percent for weakness of the left lower extremity associated with Parkinson's disease, entitlement to an evaluation in excess of 40 percent for multisystem atrophy and right upper extremity weakness due to Parkinson's disease, entitlement to an evaluation in excess of 30 percent for percutaneous endoscopic gastrostomy (PEG) tube placement with moderate symptoms due to Parkinson's disease with dysphagia, entitlement to an evaluation in excess of 30 percent for severe balance dysfunction due to Parkinson's disease, entitlement to an evaluation in excess of 20 percent for left upper extremity weakness due to Parkinson's disease, entitlement to an evaluation in excess of 20 percent for partial paralysis of the sciatic nerve affecting the right lower extremity due to Parkinson's' disease, entitlement to an evaluation in excess of 10 percent for right corner of the mouth drooping due to Parkinson's disease, entitlement to a compensable evaluation for loss of sense of smell due to Parkinson's disease, entitlement to a compensable evaluation as to erectile dysfunction due to Parkinson's disease, and entitlement to a higher level of compensation based on criteria regarding aid and attendance, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to a staged initial rating in excess of 70 percent for PTSD, entitlement to an initial rating in excess of 10 percent for aspiration pneumonia, and entitlement to service connection for bronchitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1969 rating decision, the RO denied a claim of entitlement to service connection for bronchitis; the decision was not appealed, nor was new and material evidence received within the appeal period, and it became final.  

2.  Evidence received since the unappealed April 1969 rating decision that denied entitlement to service connection for bronchitis is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bronchitis.  

3.  The Veteran's dysphagia is manifested by no greater than moderate incomplete paralysis of the twelfth cranial nerve.  

4.  The Veteran did not file a claim for entitlement to Parkinson's disease or residual dysphagia prior to February 22, 2008, and the July 30, 2003 claim for asthma due to Agent Orange may not be read as encompassing such a claim.


CONCLUSIONS OF LAW

1.  The April 1969 rating decision, which denied service connection for bronchitis, is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156(a), 19.118,  19.153 (1969); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  The evidence received since the April 1969 rating decision is new and material; the claim of entitlement to service connection for bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for an evaluation in excess of 10 percent for dysphagia have not been met.  38 U.S.C.A. §§  1155, 5107  (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8212 (2015).

4.  The criteria for an effective date prior to February 22, 2008 for the grant of service connection for dysphagia have not been met.  38 U.S.C.A. §§  5107, 5110 (West 2014); 38 C.F.R. § 3.1(p), 3.155, 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the request to reopen the claim for service connection for bronchitis.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

As to the claims of entitlement to an initial rating in excess of 10 percent for dysphagia, and entitlement to a date prior to February 22, 2008 for entitlement to service connection for dysphagia, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The Veteran has appealed with respect to the propriety of the initially assigning rating and effective date of the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.   In this case, the Veteran's claims for service connection was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating and effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and relevant private treatment records have been obtained and considered.  The Board notes that additional private treatment records are outstanding, but as these records relate to psychiatric care and pulmonary treatment, they are not relevant to the Veteran's dysphagia claim.  Therefore, the duty to assist has been met with regards to private treatment records.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  The Veteran was provided with a VA examination in order to rate his claim.  The Board finds that there is no clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria and is sufficient to rate the severity of the Veteran's disability.  See Sickels v. Shinseki, 643 Fed. 3d. 1362, 1366 (Fed. Cir. 2011).  The Board finds that the examination provided the information necessary in order to rate the Veteran's claims under the rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

Service connection for bronchitis was initially denied by an April 1969 rating decision on the grounds that the Veteran's complaints were acute and transitory in nature and could not be related to military service.  The Veteran did not perfect an appeal of this rating decision, and new and material evidence was not received within the appeal period.  Therefore, the rating decision became final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156(a), 19.118,  19.153 (1969); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).   Although the October 2013 rating decision reopened the claim, RO decisions are not binding on the Board.  Consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the last final denial, VA has received additional treatment records indicating treatment for bronchitis, as well as a claim that his condition is attributed to service-connected swallowing difficulties and an abstract of a medical article asserting that patients with Parkinson's disease are at risk for pulmonary complications.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

On review, the Board finds that it has received new and material evidence.  The record now contains an assertion that the Veteran's bronchitis is secondary to his service-connected Parkinson's disease, which goes to the existence of a nexus.  This information relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened.  

Increased Rating for Dysphagia

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The RO rated the Veteran's dysphagia under DC 8212.  DC 8212 governs paralysis of the twelfth (hypoglossal) cranial nerve, which relates to loss of motor function of the tongue.  Under DC 8212, a 10 percent rating is warranted by incomplete moderate paralysis of the cranial nerve, a 30 percent rating is warranted for severe incomplete paralysis of the twelfth cranial nerve, and a 50 percent rating is warranted by complete paralysis of the twelfth cranial nerve.  The words "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6.  The term incomplete paralysis is defined under 38 C.F.R. § 4.124a  for disorders of the peripheral nerves rather than the cranial nerves.  Nevertheless, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis."  38 C.F.R. § 4.124a.  

The Board notes that dysphagia is often considered under DC 7203, which concerns the stricture of the esophagus.  In this case, the Veteran has also been service-connected for percutaneous endoscopic gastrostomy (PEG) tube placement, which was rated under DC 7203.  Therefore, rating dysphagia under DC 7203 as well would be inappropriate.  

The Board has reviewed all of the evidence in the Veteran's claims file, including in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

According to a February 2008 private treatment note, the Veteran had trouble swallowing.  An April 2008 private treatment note indicated that the Veteran's cranial nerves were normal except for decreased hearing.  That same month, the Veteran denied any swallowing problems.  In May 2008, the Veteran again had dysphagia with documented aspiration.  Later that month, his cranial nerve XII was found to be abnormal bilaterally.  In July 2008, a feeding tube was inserted due to his aspiration and dysphagia.  An August 2008 note indicated that he got most of his nutrition from the feeding tube, but that he still swallowed pills.  A September 2008 treatment note indicated that although he had a feeding tube in place, he was still eating and drinking.  

A VA examination as to neurological disorders was conducted in April 2011.  The examination noted moderate difficulty chewing and swallowing.  A July 2013 VA treatment note found that the twelfth cranial nerve was within normal limits.  In November 2013, the Veteran denied dysphagia and stated that he had not used the feeding tube in over two years.  He reported preferring to eat by mouth and stated he had a good appetite.  There were no clinical findings of dysphagia, and the feeding tube was removed.  His twelfth cranial nerve was again found to be within normal limits in January 2014.   

Another VA examination was conducted in February 2014.  This examination noted mild difficulty swallowing.  The examiner also indicated that cranial nerve twelve had normal muscle strength, and incomplete, moderate paralysis on both sides.    

His twelfth cranial nerve was found to be within normal limits or grossly intact in April 2014 and November 2014.  His cranial nerves were generally found to be intact in December 2014, February 2015, and April 2015.  A VA examination from February 2015 found that the Veteran had mild difficulty with chewing/swallowing. The examiner noted that no significant effect on eating was found due to the dysphagia.   

At no point does the record reflect a finding of severe incomplete paralysis of the twelfth hypoglossal cranial nerve, which would warrant a rating of 30 percent.  On the contrary, there are multiple findings that the cranial nerves are within normal limits, and a VA examination finding of incomplete moderate paralysis.  Therefore, the record does not support the assignment of an initial rating in excess of 10 percent.  

The above determinations is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's dysphagia has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  The Board notes that the Veteran had a feeding tube inserted due to his aspiration and dysphagia for part of the period on appeal.  However, the Veteran has been separately compensated for that feeding tube under DC 7203.  Evaluation of the feeding tube under different diagnostic codes is pyramiding, and is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  As the feeding tube is already compensated under DC 7203, it is not appropriate to consider the feeding tube when rating the Veteran's dysphagia in this case.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule, and are not otherwise compensated.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.

The Veteran is already entitled to special monthly compensation under subsection (s) effective February 22, 2008, as per a July 2012 rating decision.  The issue of whether the Veteran is entitled to special monthly compensation for aid and attendance under 38 C.F.R. § 3.350(b) is still pending, and not before the Board at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has been granted a TDIU effective April 29, 2004, which encompasses the entire period that the Veteran has been service-connected for dysphagia.  Therefore, a TDIU claim based on Rice is moot in this case.  
 
Earlier Effective Date for Dysphagia

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  The provisions of 38 C.F.R. 
§ 3.816  set forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991).  A Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.

Pursuant to 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows, in pertinent part:

 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

 (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

 (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e)  to add Parkinson's disease to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202  (Aug. 31, 2010).

In this case, the Veteran's service connection for dysphagia arose out of his claim for entitlement to service connection for Parkinson's disease.  This claim was received on March 18, 2011.  The Veteran also had a pending claim for entitlement to service connection for asthma due to Agent Orange exposure on July 30, 2003, which is presumably the basis of the Veteran's claim for an earlier effective date.   

Although the Veteran referenced Agent Orange in his asthma claim, there is no indication that the Veteran intended to claim Parkinson's disease until his claim in March 2011.  The Veteran's asthma claim must be construed as including all diagnoses which may reasonably be encompassed by factors including the Veteran's description of the claim, the symptoms described, and the information submitted.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, while the Veteran's asthma claim might be reasonably construed as encompassing other respiratory disabilities or disabilities manifested by shortness of breath, Parkinson's disease is not one of those disabilities.  There is no indication in the record that the shortness of breath or difficulty breathing that was the basis for the asthma claim are actually symptoms of Parkinson's disease.  A claim cannot be reasonable construed as encompassing a certain disability if there is no indication that the claimant was seeking benefits for that disability or the symptoms he was experiencing are associated with that disability.  Clemons at 7.  In this case, there is no indication that the Veteran was seeking benefits for Parkinson's disease when he filed his asthma claim in 2003, and there is no indication that the breathing trouble that prompted the Veteran to bring his claim for asthma is associated with Parkinson's disease.  Although the Veteran has been service-connected for residuals of aspiration pneumonia as secondary to service-connected dysphagia, the record does not reflect that the symptoms of pneumonia are also symptoms of Parkinson's disease or dysphagia.  Rather, the pneumonia is a separate disability caused or aggravated by the dysphagia.  

As the Veteran's July 2003 claim for asthma due to Agent Orange cannot be construed as reasonably encompassing a claim for Parkinson's disease and associated dysphagia, Nehmer does not entitle the Veteran to an effective date earlier than February 22, 2008 in this case.  Therefore, the Veteran's claim is denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened, and to this extent only, the appeal is granted.  

Entitlement to an initial rating for dysphagia in excess of 10 percent is denied.    

Entitlement to an effective date prior to February 22, 2008 for grant of service connection for dysphagia is denied.  


REMAND

In March 2012, the Board received an August 2008 letter from Dr. R.S. of North Platte, Nebraska Physicians Group, LLC asserting that Dr. R.S. had treated the Veteran for his PTSD.  These records are not associated with the claims file.  Although an attempt was made in July 2007 to request records from Dr. R.S. without response, the address of the letter received in March 2012 is different from the one used in the July 2007 attempt.  This new contact information merits a renewed attempt to obtain the treatment records.  Additionally, a February 2015 VA treatment note indicated that the Veteran receives ongoing care relating to his pneumonia at NEB Pulmonary Associates.  These treatment records are also not associated with the claims file.  Upon remand, an attempt should be made to obtain these relevant medical records identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).

In this case, the most recent VA examination as to PTSD was conducted in March 2014.  The record indicates that the Veteran's psychiatric condition significantly deteriorated in approximately July 2014, such that his driver's license was revoked after he was pulled over in a trance-like state in which he was confused, unable to think clearly, and was unable to keep the vehicle on the road.  An August 2014 treatment note indicates that these trance-like states began around spring or summer of 2014, and asserted that the Veteran was exhibiting deficits in his executive functioning.  Although the VA examination was conducted in spring of March 2014, there was no discussion of these trance states, meaning that the symptom more likely arose in summer 2014.  As this significant symptom has not been discussed by the examiner, a new VA examination is necessary.  Additionally, the March 2014 examination indicated that it was possible to differentiate between his service-connected PTSD and non-service connected persistent depressive disorder, and indicated that the depressive disorder was the more severe disability.  The VA examiner should consider whether the deficits in executive functioning are the result of his service-connected PTSD or non-service-connected persistent depressive disorder.  The examiner should also consider whether this deficit is a residual of his service-connected Parkinson's disease.  

As to bronchitis, the Board notes that a May 2012 VA examination providing a negative nexus opinion for bronchitis did not indicate whether the claims file was reviewed, and did not otherwise make clear whether the examiner was aware of all the pertinent facts.  It is thus inadequate.  Nieves-Rodriguez v. Shinseki, 22 Vet App 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The VA examination conducted in September 2013 asserted that the only three consistent respiratory conditions cited under the Veteran's chronic medical problem list are COPD, sleep apnea, and pneumonia, and thus did not provide an opinion for bronchitis.  It is true that to prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran was treated for bronchitis in September 2013 and January 2014, which is during the pendency of the claim.  Therefore, the Veteran meets the current disability requirement for bronchitis, and a new VA examination opinion should be obtained as to whether that bronchitis is secondary to his service-connected Parkinson's residual of dysphagia, regardless of whether the bronchitis is currently resolved.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization, attempt to obtain records from Dr. R.S. of  North Platte, Nebraska Physicians Group, LLC, who wrote a letter received in March 2012, and NEB Pulmonary Associates, referenced in a February 2015 VA treatment note.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Thereafter, forward the claims file to an appropriate VA clinician.  After reviewing the entire claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bronchitis is caused or aggravated (permanently worsened beyond the normal progression) by his service-connected Parkinson's disease and its residual dysphagia.  

Any opinion offered should be supported by a complete rationale.  If the clinician feels that a new examination is required to provide the requested opinion, such an examination should be scheduled.  

3.  After completing the first instruction of this remand, schedule the Veteran for an examination by an appropriate examiner to determine the current severity and manifestations of the Veteran's service-connected PTSD.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner is asked to distinguish symptoms that are the result of the Veteran's service-connected PTSD, and symptoms that are the result of a non-service-connected mental disability.  The examiner is also asked to consider whether any of the Veteran's symptoms are a residual of his service-connected Parkinson's disease.  The examiner is specifically asked to consider whether the deficit of executive functioning noted in an August 2014 psychology consult is a manifestation of a service-connected disability or a non-service-connected disability.  If the examiner notes symptoms that are not related to the service-connected disability at issue, then the examiner must discuss the etiology of said symptoms.  If the examiner is unable to distinguish which symptoms are the result of which disability, he or she must so state.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


